Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00883-CR

                                      Darius DUKES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-12-041
                        Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED AS MODIFIED, and counsel’s motion to withdraw is GRANTED.

       SIGNED October 21, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice